       Case 2:20-cv-01080-DMF Document 3-2 Filed 06/02/20 Page 1 of 3




 1 PRICE LAW GROUP
   David Chami, Esq. (AZ Bar # 027585)
 2 8245 N. 85th Way, Suite 4349
   Scottsdale, Arizona 85258
 3 Email: David@pricelawgroup.com
   Phone: (818) 600-5515
 4 Fax: (818) 600-5415
 5 RM WARNER, PLC
     Raeesabbas Mohamed, Esq. (AZ Bar # 027418)
 6 8283 N. Hayden Road, Suite 229
   Scottsdale, Arizona 85258
 7 Email: Raees@RMWarnerlaw.com
   Phone: (480) 331-9397
 8 Fax: (866) 961-4984
 9 Attorneys for Plaintiffs
10
                           IN THE UNITED STATES DISTRICT COURT
11
                                      DISTRICT OF ARIZONA
12
13
     Mohamed Sabra; and Council on              Case No.
14 American-Islamic Relations of Arizona,
                                                DECLARATION OF MOHAMED
15                Plaintiffs,                   SABRA IN SUPPORT OF
                                                PLAINTIFF’S MOTION FOR A
16         vs.                                  PRELIMINARY INJUNCTION
17 Maricopa County Community College
     District; and Nicholas Damask, in his
18 official and individual capacity
19                Defendants.
20

21
22
23

24
        Case 2:20-cv-01080-DMF Document 3-2 Filed 06/02/20 Page 2 of 3




 1
 2

 3        DECLARATION OF MOHAMED SABRA IN SUPPORT OF PLAINTIFF’S

 4                      MOTION FOR A PRELIMINARY INJUNCTION

 5          1.     My name is Mohamed Sabra, and I am a named Plaintiff in this case. I was a

 6 student enrolled in the World Politics class, “POS120” taught by professor Nicholas Damask
     in the Spring 2020 semester at Scottsdale Community College. I have personal knowledge
 7
     of the facts set out in this declaration. If called upon as a witness I would completely testify
 8
     as to the matters stated herein.
 9
            2.     The course is broken up into six modules, the last module is titled “Islamic
10 Terrorism.”
11          3.     Most recently, Damask taught POS120 in the Spring 2020 semester at SCC.

12          4.     On April 30, 2020, a known comedian made and circulated an Instagram video
     discussing why a portion of the Islamic Terrorism module quiz was inappropriate and
13
     disapproved of Islam.
14
            5.     In the module, Damask repeatedly explained that Muslims have a “theological
15
     mandate” to kill Non-Muslims.
16          6.     In light of the video, SCC stated that “the questions will be permanently
17 removed from any future test,” but did not mention the rest of the module.

18          7.     Damask is scheduled to teach this same course again at SCC in the Summer
     semester, 6/8/2020 – 7/16/2020, and the Fall semester, 8/24/2020 – 10/16/2020.
19
            8.     Attached as Exhibit A is a true and correct copy of Nicholas Damask’s Islamic
20
     Terrorism PowerPoint presentation used in the Spring 2020 Semester at Scottsdale
21
     Community College.
22          9.     Attached as Exhibit B is a true and correct copy of Nicholas Damask’s
23 assigned reading of Future Jihad used in the Spring 2020 Semester at Scottsdale Community

24 College.


                                                   -1-
      Case 2:20-cv-01080-DMF Document 3-2 Filed 06/02/20 Page 3 of 3




 1          10.Attached as Exhibit C is a true and correct copy of Nicholas Damask ’s
 2 Islamic Terrorism module quiz used in the Spring 2020 Semester at Scottsdale
   Community College.
 3
           11 .  Attached as Exhibit D is a true and correct copy of Nicholas Damask’s
 4
     POS120 syllabus used in the Spring 2020 Semester at Scottsdale Community College.
 5
           12 .Attached as Exhibit E is a true and correct copy of Nicholas Damask’s
 6 correspondence with me regarding the quiz questions in POS
                                                              120 .
 7         13.  Attached as Exhibit F is a true and correct copy of Scottsdale
 8 Community College ’s apology for the Islamic Terrorism quiz used in the Spring 2020
   Semester at Scottsdale Community College.
 9
           14.    Pursuant to 28 U.S.C. § 1746, 1 verify under penalty of perjury under the
10
     laws of the United States that the foregoing is true and correct .
11
           Executed on June 1 , 2020 in Arizona.
12
                                                     gy ; MdfamecTsabra   (Jun 1, 2020 15:50 POT )


13
                                                             Mohamed Sabra
14

15
16
17

18
19
20
21
22
23
24


                                               -2-
